DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 12/15/21, Applicant, on 3/15/22, amended claims. Claims 1-7, 9-17, and 19-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112b rejections are withdrawn in light of claim 8, 18 being cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A method, comprising: 
obtaining… a business process model representing a process flow having a plurality of steps for performing a business process, the business process model being a graphical representation of the process flow and including geometrical shapes representing activities of the process flow and edges representing a temporal ordering of the activities of the process flow; 
identifying… important activities of the business process model wherein the identifying comprises 
extracting, utilizing at least one …technique, text from the geometrical shapes and from other elements within the business process model 
identifying, using a similarity measure technique, a similarity of extracted text to other extracted text within the business process model;
assigning a similarity score computed from the identifying a similarity to a corresponding geometrical shape as a feature of the corresponding geometrical shape, wherein a geometrical shape having corresponding text identified as having a similarity to the other extracted text within the business process model has a higher similarity score than a geometrical shape having corresponding text identified as not having a similarity to the other extracted text within the business process model; and 
classifying, utilizing a… model, activities based upon at least features of the geometrical shapes, wherein the machine-learning model classifies activities as important activities based upon at least the similarity score feature of the geometrical shapes and wherein the important activities have higher similarity scores as identified by the machine-learning model; and 
generating… a summary business process model from the business process model, wherein the summary business process model comprises nodes representing the important activities and excludes other nodes included within the business process model;
providing… the summary business process model to a user.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – “sales activities or behaviors; or business relations” – the activities or behaviors or business relations are following the organization’s process and modeling the steps for performing the process, identifying important activities, looking at similarity between text from portions of business process, and the similarity of the shapes with corresponding text in the business process, scoring the similarity and text associated with shapes; classifying/grouping activities in the process model based on similarity score, generating a summary with the important activities and excluding other nodes). The claims are a series of steps of to obtain a business process model, scoring similar aspects of text and shapes of the business, with a graphic representation of the process flow. It could be just using shapes that represent different types of activities/text descriptions (e.g. 3 steps in business process), where 2 steps of the business process are important, and the other step is excluded from the summary since it is deemed unimportant. Accordingly, claim 1 is directed to an abstract idea because it shows the sales activities or behaviors or business relations of a business by detailing the steps. 
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
“utilizing a processor of a computing system”
“utilizing the processor”,
wherein the identifying comprises extracting, 
utilizing at least one “natural language technique,” text from the geometrical shapes and from other elements within the business process model,
classifying, utilizing a “machine-learning model,” activities based upon at least features of the geometrical shapes
The limitations in combination have a computer to perform each step, and this is “apply it” on a computer (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea). There are no specifics as to the “natural language technique” or the “machine learning” in the claims or specification. These steps are viewed as “field of use” at step 2a, prong 2 and step 2B as well as being “apply it” on a computer.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application a computer performs each step, this is “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). The nominal disclosure of “natural language processing” and “machine learning” are additional elements of having a computer perform the analysis - Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 11 is directed to an apparatus at step 1, which is a statutory category. Claim 11 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2 ,there are additional elements of “a processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code configured to.” This is just “apply it” on a computer (MPEP 2106.05f) and is the rationale at step 2a, prong 2 and step 2B. The remaining limitations are the same as claim 1. The claim is not patent eligible. Accordingly, claim 11 is directed to an abstract idea.
Independent claim 12 is directed to an article of manufacture (computer program product) at step 1, which is a statutory category. Paragraph 40 as published states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” Claim 12 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2 ,there are additional elements of “A computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: computer readable program code configured to.” This is just “apply it” on a computer (MPEP 2106.05f) and is the rationale at step 2a, prong 2 and step 2B. The remaining limitations are the same as claim 1. The claim is not patent eligible. Accordingly, claim 12 is directed to an abstract idea.
Claims 2 and 13 narrow the abstract idea by stating that text is compared. Even if a computer is involved (as in claim 13), this is just “apply it” on a computer at step 2a, prong 2 and step 2b. Claims 3, 14 narrow the abstract idea by extracting text, creating sentences, and summarizing using a “natural language text summarization technique”. There are no specifics as to the “natural language text summarization technique.” These steps are viewed as “field of use” at step 2a, prong 2 and step 2B as well as being “apply it” on a computer. Claims 4, 15 states that “graph centrality” is used to determine the importance of the nodes which is narrowing the abstract idea by using a specific method. This is also viewed as using a computer and “apply it” on a computer at step 2a, prong 2 and step 2B, as the centrality calculation is just a computer stepping through the analytics, which could just be of a handful of nodes. Claims 5, 16 narrows the abstract idea by identifying unimportant activities and excluding them. This is narrowing the abstract idea for the same reasons as claim 1 and 11 above – it is just a judgment by a person or by the computer as to whether the nodes are included.. This is also viewed as using a computer and “apply it” on a computer at step 2a, prong 2 and step 2B. Claim 6 narrows the abstract idea by comparing text to a dictionary. This is also viewed as using a computer and “apply it” on a computer at step 2a, prong 2 and step 2B. Claim 7 narrows the abstract idea by analyzing the process flow (i.e. the sequence between steps) and then identifying unimportant activities and excluding them. This is narrowing the abstract idea for the same reasons as claim 1 and 11 above – it is just a judgment by a person or by the computer as to whether the nodes are included. This is also viewed as using a computer and “apply it” on a computer at step 2a, prong 2 and step 2B. Claims 9, 19 narrow the abstract idea by clustering similar activities into a single anchor activity. This is broad enough to include a user/computer grouping similar nodes/steps together. Claim 10 narrows the abstract idea by explicitly “receiving a user query” as to what area of the business process model is of interest, matching nodes to the user query from the business process model, and identifying a node path (i.e. a sequence/flow), then generating a summary business process model from the node path. These steps are all narrowing of the abstract idea from claim 1. Even if the “user query” is considered requiring a computer, these steps are viewed as “apply it” on a computer at step 2a, prong 2 and step 2B.
Independent claim 20 is directed to a method at step 1, which is a statutory category. Claim 20 recites similar limitations as claim 1 and claim 10 and is rejected for the same reasons at step 2a, prong one. Claim 20 further recites “using a flooding technique” to identify a shortest path between a first of nodes and last of the plurality of nodes, and identifying important activities “within the path” and generating a summary business process model for the “path”. The flooding technique is described as a “graph traversal technique” at paragraph 31 as published. While claim 20 does not explicitly recite a computer, if a computer is amended in, at best in combination, the steps of claim 20 are just “apply it” on a computer (MPEP 2106.05f) and is the rationale at step 2a, prong 2 and step 2B. The remaining limitations are the same as claim 1 and 10. The claim is not patent eligible. Accordingly, claim 20 is directed to an abstract idea.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Suggested possible claim
Examiner is attempting to meaningfully involve claims 3, 4, 10, and additional portions of the specification here in the hopes of at least overcoming the prior art. Applicant is welcome to attempt other variations and to check that the language is consistent for 112a, 112b purposes.
A method, comprising: 
obtaining, utilizing a processor of a computing system, a business process model representing a process flow having a plurality of steps for performing a business process, the business process model being a graphical representation of the process flow and including geometrical shapes representing activities of the process flow and edges representing a temporal ordering of the activities of the process flow; 
receiving, using the processor, a user query identifying an area of the business process model to focus on;
matching, using the processor, the user query to a plurality of nodes of the business process model;
identifying, utilizing the processor, important activities of the business process model corresponding to the user query, wherein the identifying comprises;
i) extracting, utilizing at least one natural language processing technique, text from the geometrical shapes and from other elements within the business process model;
identifying, using a similarity measure technique, a similarity of extracted text to other extracted text within the business process model; 
assigning a similarity score, computed from the identifying a similarity text, to a corresponding geometrical shape as a feature of the corresponding geometrical shape, wherein a geometrical shape having corresponding text identified as having a similarity to the other extracted text within the business process model has a higher similarity score than a geometrical shape having corresponding text identified as not having a similarity to the other extracted text within the business process model; and 
classifying, utilizing a machine-learning model, activities based upon at least features of the geometrical shapes, wherein the machine-learning model classifies activities as important activities based upon at least the similarity score feature of the geometrical shapes and wherein the important activities have higher similarity scores as identified by the machine-learning model; 
ii) creating sentences from extracted text from each activity; [paragraph 24 as published]
summarizing, using a natural language text summarization technique, to extract important sentences from some of the created sentences;
iii) utilizing graph centrality measures to designate nodes having higher graph centrality measures as compared to other nodes as important activities;
generating, utilizing the processor, a summary business process model from the business process model, wherein the summary business process model comprises i) nodes representing the important activities, ii) nodes that correspond to the extracted important sentences, iii) and nodes that have higher graph centrality measures, [paragraph 26 as published] and excludes other nodes included within the business process model; and 
providing, utilizing the processor, the summary business process model to a user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 9, 11-12, 14, and 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia (US 2012/0062574) in view of Castillo (“Business process model refactoring applying IBUPROFEN,” January 2019, Journal of Systems and Software, Vol. 147, pages 86-103) and further in view of Suri (US 2018/0060779).
Concerning claim 1, Dhoolia discloses:
A method (Dhoolia – see par 63 - Aspects of the invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions), comprising:
obtaining, utilizing a processor of a computing system (Dhoolia – see par 17 – FIG. 1a is computer processor 104 with extractor 112), a business process model representing a process flow having a plurality of steps for performing a business process (Dhoolia 2012/0062574 – See par 16 - For example, the Business Process Modeling Notation (BPMN) defines a metamodel comprising activities, gateways, events, swimlanes, artifacts and connecting objects. See par 18 - An extractor 112 is configured to extract one or more flow graphs 114 from the flow diagrams 110. The flow graphs 114 include extracted nodes and edges, as well as relational, geometric and textual features for the extracted nodes and edges), the business process model being a graphical representation of the process flow and including geometrical shapes representing activities of the process flow and edges representing a temporal ordering of the activities of the process flow (Dhoolia – see par 18 - The flow graphs 114 include extracted nodes and edges, as well as relational, geometric and textual features for the extracted nodes and edges. See par 32, FIG. 2B-2C (showing different shapes) - People often use separate drawing shapes to specify a flow element and its text label. In FIG. 2B, "Submit" is intended to be a label on the edge from "Create Order" to "Process Order". Label association becomes a challenge when nearness alone does not suffice to tie unlinked texts with shapes identified as flow elements. See par 38 - The relational features include the number of incoming extracted edges and the number outgoing extracted edges associated with an extracted node or edge from the extracted nodes and edges)
identifying, utilizing the processor,… activities of the business process model (Dhoolia – see par 40 - Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. For semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier, which detects learnt patterns to decide process semantics).
Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). However, while Dhoolia identifies activities, it is unclear if it identifies “important” activities.
Castillo discloses the limitations:
identifying, utilizing the processor, “important” activities of the business process model (Castillo – page 89, section 3.1 – completeness – business process models – need to get tasks, gateways, events, data objects; connections between elements like sequence flows (between tasks) which all affect semantic completeness).
Dhoolia in combination with Castillo:
wherein the identifying comprises:
extracting, utilizing at least one …technique, text from the geometrical shapes and from other elements within the business process model (Dhoolia – see par 37 - The structural-inference phase takes as input a flow diagram, and extracts a flow graph, which consists of nodes and edges. Additionally, the first phase computes information, such as structure, geometry, and text, for each flow element (i.e., node and edge). The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification. Specifically, this phase applies a classifier that, based on the relational, geometric, and textual features of the flow elements, performs semantic disambiguation; see also  with regards to “text… from other elements” - Castillo page 91, Section 4 – IBUPROFEN (Improvement and Business Process Refactoring OF Embedded Noise) – set of refactoring operators selected from IBUPROFEN to improve these measures (e.g. size, and density); page 93, Col. 1, Section 4.2 – R6 compound tasks (applied for claim 9 previously), includes that “hiding produces details into sub-levels to increase understanding… since smaller models are less error-prone and easier to maintain than larger ones”; R7 combine data objects when number of data objects is above a threshold; can take “3 data objects as the threshold to combine them”; page 101, Section 6 “The case study determines the effect of each refactoring operator on the understandability and modifiability of the business process model, in accord with four measures taken from the literature: size, and density. The case study shows that the measures are partially improved after each refactoring operator application.)
Dhoolia discloses analyzing semantic similarity (see par 40) and looking at words and their textual features. Dhoolia discloses having a classifier to look at measured similarity of textual features of extracted nodes and edges (See par 38) and performing clustering, using textual features, to arrive at a logical grouping for a set of semantics (See par 51). Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). Castillo discloses performing analysis such as by refining names can concatenation of capitalized words (See page 93, R10). However, though highly suggested, Dhoolia and Castillo do not explicitly disclose:
wherein the identifying comprises:
extracting, utilizing at least one “natural language processing” technique, text from the geometrical shapes and from other elements within the business process model.
Suri discloses the limitations (Suri – See Abstract, par 18  - processing the description of the select business process at the computerized system using a natural language processing algorithm to parse business activities from the description; See par 43 - The use of a distributional semantics algorithm on natural language expressions provides an advanced process design that can detect similar semantics even if the words in the natural language expressions are quite different).
	Dhoolia, Castillo, and Suri disclose:
identifying, using a similarity measure technique, a similarity of extracted text to other extracted text within the business process model (Spec par 23 as published gives examples – Using similarity measure techniques, for example, cosine similarity, distance measurements, utilizing vector space models, and the like, the system can identify a similarity of the activity text to other text within the business process model.
Dhoolia par 46 - A measure of similarity (or distance) is defined such that flow elements in the same cluster exhibit greater similarity in semantics amongst them than with elements in any other cluster. Similarity for each feature category: relational (sim.sub.r), geometric (sim.sub.g), and textual (sim.sub.t). The euclidean distance can be used to compute similarity between numeric attributes, a boolean measure (1 for match, 0 for mismatch) for attributes that can be enumerated (e.g., shape, name, color), and string edit distances (e.g., Levenshtein, Monge Elkan, Jaro) for text.); 
assigning a similarity score, computed from the identifying a similarity, to a corresponding geometrical shape as a feature of the corresponding geometrical shape (Dhoolia – See par 38 -  As discussed below, in one embodiment, the classifier is trained to recognize process semantics based on a measured similarity of the relational, geometric and textual features of the extracted nodes and edges. Furthermore, the textual features may include a lexical category of a label associated with an extracted node or edge. The geometric features may include the shape), wherein a geometrical shape having corresponding text identified as having a similarity to the other extracted text within the business process model has a higher similarity score than a geometrical shape having corresponding text identified as not having a similarity to the other extracted text within the business process model (Dhoolia – see par 45 - An embodiment of the invention cluster flows elements based on their geometrical, relational, and textual features, and hypothesizes that elements with identical process semantics are grouped into the same cluster (see discussion above relating to FIG. 1A); see par 53 - At learning operation 316, a classifier automatically learns rules recognize process semantics based on the extracted nodes and edges, as well as the relational, geometric and textual features of the extracted nodes and edges. As detailed above, recognition of process semantics may be based on a measured similarity of the relational, geometric and textual features of the extracted nodes and edges.); and 
classifying, utilizing a machine-learning model, activities based upon at least features of the geometrical shapes (Dhoolia – See par 40 - Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. For semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier, which detects learnt patterns to decide process semantics. Embodiments may include both supervised and unsupervised schemes for learning), wherein the machine-learning model classifies activities as important activities (Castillo – page 88, Section 3 – page 89, col. 1 – “quality of business process models includes quality including “coding (including shapes of boxes)” page 92, Table 4 – classifying nodes as part of “completeness”, “relevance”; page 101, Table 11 – using “relevance,” and “completeness” as refactoring operators) based upon at least the similarity score feature of the geometrical shapes and wherein the important activities have higher similarity scores as identified by the machine-learning model (Dhoolia – See par 28 - Specifically, a classifier may be trained on relational, geometric, and textual features of flow elements to perform semantic disambiguation; par 38, 53 - , the classifier is trained to recognize process semantics based on a measured similarity of the relational, geometric and textual features of the extracted nodes and edges.);
Dhoolia discloses that it can recognize process semantics for expected flow graphs 114 (See par 20) and that it can identify patterns in the relational, geometric, and textual features of extracted nodes and edges that indicate a class of process semantic (See par 21, FIG. 1B, 118; FIG. 3, 320). Dhoolia also discloses “generate process modeling language code based on recognized process semantics; encoded as BPMN” (See par 57, claim 1). However, Dhoolia does not explicitly disclose the final 2 limitations pertaining to generating a summary model:
“generating, utilizing the processor, a summary business process model from the business process model wherein the summary business process model comprises nodes representing the important activities and excludes other nodes included within the business process model;
providing, utilizing the processor, the summary business process model to a user.”
Castillo discloses the limitations:
generating, utilizing the processor, a summary business process model from the business process model (Castillo – see page 101, section 6 - a refactoring framework with which to improve the quality of business process models, To support the technique, an Eclipse plug-in has been created with the same name, to implement the entire refactoring operators. All the refactoring operators are divided into three groups according to their behaviour: relevance improvement and reduction of ambiguity, fine-grained granularity reduction, and completeness improvement and uncertainty reduction.), wherein the summary business process model comprises nodes representing the important activities and excludes other nodes included within the business process model (Castillo – see page 89, Section 3.2 – relevant related to business elements; must remove all non-relevant information that is present in the business process model. The information is non-relevant when it can be removed without losing information, preserving the behaviour. This information (such as activities, events, etc.) may have been created in compilation time but is not used in execution time, i.e., these elements do not carry out any business logic in the organization; see page 90, Section 3.5- The ambiguity must be addressed by detecting and removing redundancies and inconsistencies in a business process model); and
providing, utilizing the processor, the summary business process model to a user (Castillo – See page 94, Section 4.4 – IBUPROFEN supported by a tool implemented as a plug-in; consists of a workspace and extensible plug-in to manage business process model refactoring; ensures easy extension and integration with other maintenance tools and supports ten refactoring operators (e.g. R3 – nesting to reduce redundant elements; R6 create compound tasks (cited for claim 9 previously); R7 combine data objects when number of data objects is above a threshold) in Section 4 and combination of refactoring operators).
Both Dhoolia and Castillo are analogous art as they are directed to analyzing business process models (See Dhoolia par 16; Castillo Abstract). 1) Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). Castillo improves upon Dhoolia by explicitly ensuring the business process models are complete to form a proper sequence which affects the semantics (See page 89). One of ordinary skill in the art would be motivated to further include explicitly identifying tasks, events, elements that are needed to efficiently complete a desired sequence. 2) Dhoolia discloses that it can recognize process semantics for expected flow graphs 114 (See par 20) and that it can identify patterns in the relational, geometric, and textual features of extracted nodes and edges that indicate a class of process semantic (See par 21, FIG. 1B, 118; FIG. 3, 320). Castillo improves upon Dhoolia by explicitly re-factoring a model to remove non-relevant information (e.g. activities, events) as well as removing redundancies (See page 89-90), making compound tasks (page 93, R6), and combining data objects when the number of data objects above a threshold (See page 93, R7); as well as looking at “completeness and relevance” for refactoring business processes (page 89, 92, 101). One of ordinary skill in the art would be motivated to further include explicitly removing non-relevant activities/events and redundancies and refactoring based on relevance and completeness to efficiently improve upon the class of process semantics in Dhoolia.
Dhoolia, Castillo, and Suri are analogous art as they are directed to analyzing business process models (See Dhoolia par 16; Castillo Abstract; Suri par 16). Dhoolia discloses having a classifier to look at measured similarity of textual features of extracted nodes and edges (See par 38) and performing clustering, using textual features, to arrive at a logical grouping for a set of semantics (See par 51). Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). Castillo looking at similarity for names and then renaming elements (See page 88, 90), in addition to already looking at “completeness” and capturing all the tasks, events, elements (See page 89 – discussed in claim 1) and performing analysis such as by refining names can concatenation of capitalized words (See page 93, R10). Suri improves upon Dhoolia and Castillo by explicitly comparing natural language expressions to search and find similar actions (See par 18, 29, 30, 43) and portions of processes (See par 45). One of ordinary skill in the art would be motivated to further include explicitly comparing natural language expressions to efficiently improve upon the semantic similarity in Dhoolia and similarity of names in Castillo.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of extracting formal process models and using business process modeling notations in Dhoolia to further explicitly find the important tasks as well as removal of non-relevant and redundant elements as disclosed in Castillo and explicitly using “natural language processing” as disclosed in Suri, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 11, Dhoolia and Castillo disclose:
An apparatus, comprising: 
at least one processor; and 
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: (Dhoolia see par 63 - These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
The remaining limitations are similar to claim 1. Claim 11 is rejected for the same reasons as claim 1.
It would have been obvious to combine Dhoolia, Castillo, and Suri for the same reasons as discussed with regards to claim 1.

	Concerning claim 12, Dhoolia discloses:
A computer program product, comprising: 
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: (Dhoolia see par 63 – Aspects of the invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
The remaining limitations are similar to claim 1. Claim 12 is rejected for the same reasons as claim 1.
It would have been obvious to combine Dhoolia, Castillo, and Suri for the same reasons as discussed with regards to claim 1.

Concerning claim 2, Dhoolia discloses:
The method of claim 1, wherein the… activities comprises (i) comparing text of the activity represented by a node to other text included in the business process model (Dhoolia – See par 40 - The semantic interpretation phase associates semantics with the nodes and edges in the inferred graph, based on similarity of the nodes and edges. Semantic similarity of nodes and edges quite often follows from similarity in their geometry, relational attributes, and textual content. Semantic disambiguation is formulated as a pattern-classification problem. Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element.) 
Dhoolia discloses having a classifier to look at measured similarity of textual features of extracted nodes and edges (See par 38) and performing clustering, using textual features, to arrive at a logical grouping for a set of semantics (See par 51). Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). However, Dhoolia does not explicitly disclose identifying “important” activities and the other limitations.
Castillo discloses:
The method of claim 1, wherein the “important” activities comprises (i) comparing text of the activity represented by a node to other text included in the business process model (Castillo see page 88, section 2.2 – business process model refactoring includes discover similarities, redundancies, and problems with names; see page 90, section 3.4 – naming can be uncertain ; renaming elements so they faithfully represent semantics as actually performed).
To any extent that Dhoolia and Castillo do not disclose the last limitation, Suri discloses the limitation:
(ii) designating an activity as important responsive to identifying, from the comparing, a similarity between the text of the activity and the other text (Suri 2018/0060779 – See par 29 – the system performs an intelligent search of the central repository for similar events/actions that might be present in the repository. See par 30 - Once these actions have been extracted and the search for presence of similar actions (business activities or business concepts) from the repository is completed, the system provides the resulting similar actions to the user. See par 43 - The use of a distributional semantics algorithm on natural language expressions provides an advanced process design that can detect similar semantics even if the words in the natural language expressions are quite different. Current BPM tools cannot match or relate natural language expressions that use different words, but have the same or similar meaning. see par 45 – embodiments disclosed enable reuse of at least portion of such processes that are known).
It would have been obvious to combine Dhoolia and Castillo for the same reasons as discussed with regards to claim 1.
In addition, Dhoolia, Castillo, and Suri are analogous art as they are directed to analyzing business process models (See Dhoolia par 16; Castillo Abstract; Suri par 16). Dhoolia discloses having a classifier to look at measured similarity of textual features of extracted nodes and edges (See par 38) and performing clustering, using textual features, to arrive at a logical grouping for a set of semantics (See par 51). Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). Castillo looking at similarity for names and then renaming elements (See page 88, 90), in addition to already looking at “completeness” and capturing all the tasks, events, elements (See page 89 – discussed in claim 1). Suri improves upon Dhoolia and Castillo by explicitly comparing natural language expressions to search and find similar actions (See par 29, 30, 43) and portions of processes (See par 45). One of ordinary skill in the art would be motivated to further include explicitly comparing natural language expressions to efficiently improve upon the semantic similarity in Dhoolia and similarity of names in Castillo.
Claim 13 recites similar limitations as claim 2. Claim 13 is rejected for the same reasons.

	Concerning claim 3, Dhoolia, Castillo, and Suri in combination disclose:
The method of claim 1, wherein the identifying important activities comprises (i) extracting text from the nodes of the business process model, (ii) creating sentences of the extracted text (Suri 2018 – See par 28 - The textual process description could be taken from a user as a file or by creating a simple GUI with a text field. The text can then be fed to a sentence parsing component. The sentence parser processes each sentence to find ‘events’ (i.e. special types of verbs or, in BPM terminology, ‘business activities’) which might be present in the sentence. For example, special types of verbs could be identified for their specific relevance and use in a particular business field or type of business activity. The sentence parser also finds actors associated with the events or, as they are called in BPM, the ‘roles.’ The roles could be taken up by human actors working on the activity), (iii) summarizing, using a natural language text summarization technique, the sentences (Suri 2018 – See par 41 - After receiving a natural language expression, each word is represented by its distributional representation using the Glove algorithm described in Pennington. The distributional representations of each word in the expression are summed to create a semantic representation of the received natural language expression. The same procedure was performed for the business concepts (activities) already present in the central repository. Then, after comparison of the received and present semantic representations, the activity/concept nearest to the received natural language expression is returned from the central repository), and (iv) designating an activity as important responsive to the activity matching the summarized sentences (Suri 2018 – See par 18 - The parser extracts the required objects (e.g., activities, actors, gateways, automation services) from the sentence; then the system checks the presence of these objects in the central repository, which contains information about various domain-specific processes and their components. See par 42 - suppose there are four actions/business concepts in the repository. The exemplary four actions/business concepts include <book flight>, <book hotel>, <enter user information>, and <generate summary>. In the parsing section, the actions `books a hotel` and `books the flight` are extracted for this scenario. Thus, when the search strategy is used to search the BP repository, the search results could easily propose to the user that <book hotel> and <book flight> are present in the repository).
It would have been obvious to combine Dhoolia and Castillo and Suri for the same reasons as discussed with regards to claim 1-2. In addition, Dhoolia discloses having a classifier to look at measured similarity of textual features of extracted nodes and edges (See par 38) and performing clustering, using textual features, to arrive at a logical grouping for a set of semantics (See par 51). Castillo looking at similarity for names and then renaming elements (See page 88, 90), in addition to already looking at “completeness” and capturing all the tasks, events, elements (See page 89 – discussed in claim 1). Suri improves upon Dhoolia and Castillo by explicitly comparing natural language expressions from the saved business processes (See par 16) to search and find semantically similar actions and portions of processes (See par 16, 45). One of ordinary skill in the art would be motivated to further include explicitly comparing natural language expressions to efficiently improve upon the semantic similarity in Dhoolia and similarity of names in Castillo while forming the business process models.
Claim 14 recites similar limitations as claim 3. Claim 14 is rejected for the same reasons.

Concerning claim 5, Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). However, while Dhoolia identifies activities, it is unclear if it identifies “important” activities.
Castillo discloses the limitations:
The method of claim 1, wherein the identifying important activities comprises (i) identifying unimportant activities and (ii) excluding the unimportant activities (Castillo – see page 89, Section 3.2 – relevant related to business elements; must remove all non-relevant information that is present in the business process model. The information is non-relevant when it can be removed without losing information, preserving the behaviour. This information (such as activities, events, etc.) may have been created in compilation time but is not used in execution time, i.e., these elements do not carry out any business logic in the organization).
It would have been obvious to combine Dhoolia, Castillo, and Suri for the same reasons as discussed with regards to claim 1.
Claim 16 recites similar limitations as claim 5. Claim 16 is rejected for the same reasons.

Concerning claim 7, Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). However, while Dhoolia identifies activities, it is unclear if it identifies “important” activities.
Castillo discloses the limitations:
The method of claim 5, wherein the identifying unimportant activities comprises (i) analyzing the process flow, (ii) identifying a portion of the process flow as unimportant (Castillo – see page 92, Section R4 – remove inconsistencies - This refactoring operator removes sequence flows in the business process model that are considered redundant and therefore entail inconsistencies.), and (iii) classifying activities within the portion as unimportant activities (Castillo – see page 89, Section 3.2 – relevant related to business elements; must remove all non-relevant information that is present in the business process model. The information is non-relevant when it can be removed without losing information, preserving the behaviour. This information (such as activities, events, etc.) may have been created in compilation time but is not used in execution time, i.e., these elements do not carry out any business logic in the organization; See also page 93 – col. 1, 1st and 2nd paragraphs – R5 – remove unnecessary nesting – remove gateways that connect only two nodes; R3, R4, and R5 are comparable to La Rose that focuses on removing superfluous elements).
It would have been obvious to combine Dhoolia, Castillo, and Suri for the same reasons as discussed with regards to claim 1.
Claim 17 recites similar limitations as claim 7. Claim 17 is rejected for the same reasons.

	Concerning claim 9, Dhoolia in combination with Castillo discloses:
The method of claim 1, comprising clustering nodes representing similar activities… (Dhoolia – See par 24 - A clusterer 120 is configured to cluster nodes and/or edges on the basis of similarity demonstrated in their relational, geometric and textual features. As described in more detail below, the generated clusters 122 are grouped such that elements in a cluster have common semantics.)
Dhoolia discloses performing clustering based on similarity (see par 24). However, Dhoolia does not explicitly disclose using the similarity to represent the activities into a “single anchor” as recited.
Dhoolia in combination with Castillo discloses:
The method of claim 1, comprising clustering nodes representing similar activities “into a single anchor activity.” (Castillo – see page 93, Col. 1, section 4.2 - This refactoring operator combines data objects that are input and/or output of a task. The combination is possible when those data objects are used exclusively (written or read) for that task. The combination is done when the number of data objects is above a threshold. To mitigate the collateral semantic loss, all the names of the grouped data objects are saved); and wherein the summary business process model comprises the single anchor activity in place of the clustered nodes (Castillo – see page 92, Col. 2 – remove inconsistencies - This refactoring operator removes sequence flows in the business process model that are considered redundant and therefore entail inconsistencies. When two tasks are connected through a cut node, such as an intermediate event or a gateway, and through a direct sequence flow, this sequence flow is removed. This refactoring operator is an approximation for mitigating inconsistent, redundant paths. see page 93, Col. 1, section 4.2 - This refactoring operator transforms each task into a compound task when the task T has several subsequent tasks, which are in turn connected by a round- trip sequence flow to the task T. This scenario comes about because each callable unit is transformed into a task during the reverse engineering stage when a given callable unit can invoke another callable unit, returning a value to the first one. In this case, the refactoring operator creates a compound task with a start and end event connected with each subsequent task through the respective split and join exclusive gateways).
It would have been obvious to combine Dhoolia, Castillo, and Suri for the same reasons as discussed with regards to claim 1.
Claim 19 recites similar limitations as claim 9. Claim 19 is rejected for the same reasons.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia (US 2012/0062574) in view of Castillo (“Business process model refactoring applying IBUPROFEN,” January 2019, Journal of Systems and Software, Vol. 147, pages 86-103) and Suri (US 2018/0060779), as applied to claims 1-3, 5, 7, 9, 11-12, 14, and 16-17, and 19 above, and further in view of Agarwal (US 2014/0278690).
	Concerning claim 4, Dhoolia discloses extracting flow graph 114 with extracted nodes and edges as well as relational features that indicate a class of process semantic (See par 21, 23, FIG. 1B, 118; FIG. 3, 320). Castillo discloses removing non-relevant information (See page 89) as well as removing isolated nodes (See page 91, section 4.1) as well as “sheet nodes” that have no successor nodes (See page 92, section 4.1, R.2). However, Dhoolia and Castillo do not disclose the limitations.
	Agarwal discloses:
The method of claim 1, wherein the identifying important activities comprises utilizing graph centrality measures to designate nodes having higher graph centrality measures as compared to other nodes as important activities (Agarwal – See par 19 – tasks have practitioners that are responsible for them; See par 31 - The importance of a task may be determined by dependency network measures 210 such as flow centrality and degree centrality. Dependency network measures 210 may also include delay propagation, which is propagation/impact of the change in the schedule of the work packet).
It would have been obvious to combine Dhoolia and Castillo for the same reasons as discussed with regards to claim 1.
In addition, Dhoolia, Castillo, Suri, and Agarwal are analogous art as they are directed to analyzing business process models (See Dhoolia par 16; Castillo Abstract; Suri par 16; Agarwal – see par 31 – network of dependent tasks). Dhoolia discloses extracting flow graph 114 with extracted nodes and edges as well as relational features that indicate a class of process semantic (See par 21, 23, FIG. 1B, 118; FIG. 3, 320). Castillo discloses removing non-relevant information (See page 89) as well as removing isolated nodes (See page 91, section 4.1) as well as “sheet nodes” that have no successor nodes (See page 92, section 4.1, R.2). Agarwal improves upon Dhoolia and Castillo by explicitly analyzing the graphical relationships between the steps in the tasks/workflow to assess the importance of a task. One of ordinary skill in the art would be motivated to further include explicitly using centrality to assess important tasks to efficiently improve upon the graphical nodes and edges in Dhoolia and Castillo and improve upon the removal of isolated nodes and “sheet nodes” in Castillo. 
Claim 15 recites similar limitations as claim 4. Claim 15 is rejected for the same reasons.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia (US 2012/0062574) in view of Castillo (“Business process model refactoring applying IBUPROFEN,” January 2019, Journal of Systems and Software, Vol. 147, pages 86-103) Suri (US 2018/0060779), as applied to claims 1-3, 5, 7, 9, 11-12, 14, and 16-17, and 19 above, and further in view of Duftler (US 2015/0032499).
Concerning claim 6, Dhoolia discloses looking at semantic similarity of nodes and edges and textual content to learn the class of process semantic (See par 40). Dhoolia also discloses that supervised training for labeling of flow graph elements can occur by using labels that are “according to a process modeling standard or convention” (See par 50). However, Dhoolia does not explicitly disclose the limitations. Castillo discloses:
The method of claim 5, wherein the identifying unimportant activities comprises (i) comparing text of the activity to… text corresponding to unimportant activities (Castillo See page 88, section 2.2; page 90, section 3.4- looking at problems with names, redundancies, and renaming elements so they represent semantics as actually performed; See page 94, section 4.2 - using “naming conventions present in most programming approaches”). 
However, Dhoolia and Castillo do not explicitly disclose the limitations of using a “dictionary”.
Duftler discloses the limitations:
The method of claim 5, wherein the identifying unimportant activities comprises (i) comparing text of the activity to a “dictionary” comprising text corresponding to unimportant activities (Duftler – See par 45 – Table 2 below illustrates an example of a method for calculating the similarity of an Activity and an Event Type. The computational method illustrated in Table 2 is based on an index of activity labels based on the similarity scores of the individual words of those labels. If the words are natural language words (i.e. dictionary words), then the comparison is based on whether the words were synonyms, hypernyms, or hyponyms. In turn, if at least one of the words are non-natural language words, then the levenshtein distance is used for scoring. The word scores form the components of the index, which is between 0 and 1 in this example).
Dhoolia discloses using a classifier on the features and labels of the process (See par 26-28). Dhoolia, Castillo, and Duftler in combination disclose:
(ii) classifying an activity as unimportant responsive to identify a match based upon the comparing (Castillo – see page 89, Section 3.3 – Granularity – granularity considers business tasks from “coarse-grained callable units” and “merging or discarding fine-grained ones”; see page 93, Section 4.2 – fine-grained granularity reduction - refactoring operator considers round-trip sequence flows as an indicator for detecting subtasks. This is an approximation for detecting fine-grained element based on the experience; See page 101, section 6 – appropriate description of their business processes through standard notations can provide them with good business process management; Duftler – see par 21 – modeling standards; See par 45 – similarity comparison based on dictionary words).
It would have been obvious to combine Dhoolia and Castillo for the same reasons as discussed with regards to claim 1.
In addition, Dhoolia, Castillo, Suri, and Duftler are analogous art as they are directed to analyzing business process models (See Dhoolia par 16; Castillo Abstract; Suri par 16; Duftler – see par 20-21). Dhoolia discloses looking at semantic similarity of nodes and edges and textual content to learn the class of process semantic (See par 40). Dhoolia also discloses that supervised training for labeling of flow graph elements can occur by using labels that are “according to a process modeling standard or convention” (See par 50). Dhoolia discloses using a classifier on the features and labels of the process (See par 26-28). Castillo discloses looking at redundancies and naming conventions to represent the performed semantics (See page 88, 94) as well as discarding “fine-grained tasks” (See page 89) and using standard notations (See page 101). Duftler improves upon Dhoolia and Castillo by explicitly using a “dictionary” when doing a comparison or similarity of activities/events. One of ordinary skill in the art would be motivated to further include explicitly using a dictionary to efficiently improve upon the “convention” and the classifier on process features in Dhoolia and the refactoring to remove redundancies, discarding of fine-grained tasks, and using “standard notations” in Castillo. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia (US 2012/0062574) in view of Castillo (“Business process model refactoring applying IBUPROFEN,” January 2019, Journal of Systems and Software, Vol. 147, pages 86-103), and Suri (US 2018/0060779), as applied to claims 1-3, 5, 7, 9, 11-12, 14, and 16-17, and 19 above, and further in view of Liu, “Enabling effective workflow model reuse: A data-centric approach,” 2017, Decision Support Systems, Vol. 93, pages 11-25.
Concerning claim 10, Dhoolia discloses inputting informal flow diagrams and then recognizing process semantics (See par 37). Dhoolia then discloses looking at each flow element (see par 37) and can infer flow graph nodes and edges (See par 39). Castillo discloses improving the completeness for modeling a business process model and having a refactoring operator that consider output sequences flows without input sequence flows (or vice versa) (See page 93, Section 4.3). However, Dhoolia and Castillo do not explicitly disclose the limitations.
Liu discloses the limitations:
The method of claim 1, comprising (i) receiving a user query identifying an area of the business process model of interest to the user (Liu – See page 16, section 3.4 – Model search – model search requirement – user describes possible input and output data for the required model; see page 18, Section 3.4.2 – search for model groups that satisfy the requirements; user query: Din [Wingdings font/0xE0] Dout), (ii) matching the user query to nodes of the business process model (Liu – See page 12, col. 1 - propose a method for matching user requirements with candidate workflow models based on data similarity and develop a flooding algorithm to search for model groups that satisfy a particular user query. See page 16, Section 3.4 – expected result satisfies user requirements which be from individual model or several models that collectively fulfill the requirements) and (iii) identifying a node path beginning at a starting node of the nodes and ending at an ending node of the nodes (Liu – see page 18, Col. 2, section 3.5 - After identifying the candidate model groups, we need to compose the models. In the Loan Application Process design example, two candidate models are the main path of the Transfer Application model (Model I) and the Credit Payment Application model (Model II)
shown in Figs. 2 and 3. In this example, the user requirement is expressed as the data dependency relationship “{(Loan Application form, initial)}↠{(Loan Application form, approved)}”.  After group model search, the dependency relationship “(Transfer Application form, accepted) ↠ (Transfer Application form,  approved)” (dc ↠ dh) in Model II and “(Credit Payment Application form, initial) ↠ (Credit Payment Application form, accepted)” (d1 ↠ d4) in Model I are identified); and 
wherein the generating a summary business process model comprises generating a summary business process model from the node path (Liu – See page 18, Col. 2, section 3.5 - after pruning the unnecessary data set and data dependency relationships, merge the linking node pair with the same data fields as a single node (d4 and dc). Replace the linking nodes and linked nodes in the dependency relationships with the merged node. see page 19, col. 1 - After the model mapping, if a path of a workflow model is involved in the composed model, the other paths should be composed to keep the model complete (see fig. 10 – includes line 14 – update data dependency set; line 17 – combine models in group, return final model)).
It would have been obvious to combine Dhoolia and Castillo for the same reasons as discussed with regards to claim 1.
In addition, Dhoolia, Castillo, Suri, and Liu are analogous art as they are directed to analyzing business process models (See Dhoolia par 16; Castillo Abstract; Suri par 16; Liu Abstract). Dhoolia discloses inputting informal flow diagrams and then recognizing process semantics (See par 37). Dhoolia then discloses looking at each flow element (see par 37) and can infer flow graph nodes and edges (See par 39). Castillo discloses improving the completeness for modeling a business process model and having a refactoring operator that consider output sequences flows without input sequence flows (or vice versa) (See page 93, Section 4.3). Liu improves upon Dhoolia and Castillo by explicitly satisfying requirements of the user based on matching (See page 12, 16), explicitly stating the path of nodes (See page 18, section 3.5) and even forming a summary business process model from the node path (See page 18, section 3.5 – page 19; page 21, FIG. 10 – model composition algorithm, including node paths). One of ordinary skill in the art would be motivated to further include explicitly satisfying user requirements by forming a node path of operations to efficiently improve upon the inferences of flow graph nodes and edges in Dhoolia and improving on completeness based on sequences flows in Castillo.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia (US 2012/0062574) in view of Castillo (“Business process model refactoring applying IBUPROFEN,” January 2019, Journal of Systems and Software, Vol. 147, pages 86-103), and further in view of Liu, “Enabling effective workflow model reuse: A data-centric approach,” 2017, Decision Support Systems, Vol. 93, pages 11-25.
	Concerning claim 20, Dhoolia discloses:
A method (Dhoolia – see par 63 - Aspects of the invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions), comprising: 
obtaining, using a processor of a computing system (Dhoolia – see par 17 – FIG. 1a is computer processor 104 with extractor 112), a business process model representing a process flow having a plurality of steps for performing a business process (Dhoolia 2012/0062574 – See par 16 - For example, the Business Process Modeling Notation (BPMN) defines a metamodel comprising activities, gateways, events, swimlanes, artifacts and connecting objects. See par 18 - An extractor 112 is configured to extract one or more flow graphs 114 from the flow diagrams 110. The flow graphs 114 include extracted nodes and edges, as well as relational, geometric and textual features for the extracted nodes and edges), the business process model being a graphical representation of the process flow and including geometrical shapes representing activities of the process flow and edges representing a temporal ordering of the activities of the process flow (Dhoolia – see par 18 - The flow graphs 114 include extracted nodes and edges, as well as relational, geometric and textual features for the extracted nodes and edges. See par 32, FIG. 2B-2C (showing different shapes) - People often use separate drawing shapes to specify a flow element and its text label. In FIG. 2B, "Submit" is intended to be a label on the edge from "Create Order" to "Process Order". Label association becomes a challenge when nearness alone does not suffice to tie unlinked texts with shapes identified as flow elements. See par 38 - The relational features include the number of incoming extracted edges and the number outgoing extracted edges associated with an extracted node or edge from the extracted nodes and edges); 
Dhoolia discloses inputting informal flow diagrams and then recognizing process semantics (See par 37). Dhoolia then discloses looking at each flow element (see par 37) and can infer flow graph nodes and edges (See par 39). Castillo discloses improving the completeness for modeling a business process model and having a refactoring operator that consider output sequences flows without input sequence flows (or vice versa) (See page 93, Section 4.3). Castillo also discloses removing non-relevant information (See page 89) and that refactoring operations remove superfluous elements (see page 93). However, Dhoolia and Castillo do not explicitly disclose the limitations of having a query of what to focus on, then using a “flooding technique” to identify a shortest path between nodes.
Liu discloses the limitations:
receiving, using the processor, a user query identifying an area of the business process model to focus on (Liu – See page 16, section 3.4 – Model search – model search requirement – user describes possible input and output data for the required model; See page 16, section 3.4 – users can require dependency between input and output to follow a certain path (e.g. intermediate data); query then decomposed as 2 sub-queries; see page 18, Section 3.4.2 – search for model groups that satisfy the requirements; user query: Din [Wingdings font/0xE0] Dout); 
matching, using the processor, the user query to a plurality of nodes of the business process model (Liu – See page 16, Section 3.4 – expected result satisfies user requirements which be from individual model or several models that collectively fulfill the requirements);
identifying, using the processor and a flooding technique, a shortest path between a first of the plurality of nodes and a last of the plurality of nodes (Liu – See page 12, col. 1, 3rd paragraph - Second, we propose a method for matching user requirements with candidate workflow models based on data similarity and develop a flooding algorithm to search for model groups that satisfy a particular user query; See page 16, col. 1 - The distance between d1 and d4 should be the minimum length of all the paths, then Distance(d1, d4) = min(2, 1, 2) = 1. In the data structure in Fig. 6(a), let us define a model M1:{d1, d2, d3} and model M2:{d5, d6, d7}. The distance between M1 and M2 should be the length of the shortest path between any two nodes from M1 and M2 respectively. Obviously, the shortest path should be “d2 → d4 → d5” and “d3 → d4 → d5”. ); 
Dhoolia, in combination with Castillo and Liu discloses:
identifying, using the processor, important activities (Dhoolia – see par 40 - Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element.) of the business process model (Castillo – page 89, section 3.1 – completeness – business process models – need to get tasks, gateways, events, data objects; connections between elements like sequence flows (between tasks) which all affect semantic completeness) within the path identified (Liu – See page 13, section 3.1.2 – workflow model search – relevance of a workflow model calculated based on fit between models in repository and user requirements; See page 15, definition 4 – data dependency distance – length of shortest path; page 16 – distance and path).
Dhoolia in combination with Castillo:
wherein the identifying comprises extracting, utilizing at least one …technique, text from the geometrical shapes and from other elements within the business process model (Dhoolia – see par 37 - The structural-inference phase takes as input a flow diagram, and extracts a flow graph, which consists of nodes and edges. Additionally, the first phase computes information, such as structure, geometry, and text, for each flow element (i.e., node and edge). The second phase of the algorithm constructs the process model from the flow graph by associating modeling semantics with each flow element using pattern classification; see also  with regards to “text… from other elements” - Castillo page 91, Section 4 –set of refactoring operators selected from IBUPROFEN to improve these measures (e.g. size, and density); page 93, Col. 1, Section 4.2 – R6 compound tasks (applied for claim 9 previously), includes that “hiding produces details into sub-levels to increase understanding… since smaller models are less error-prone and easier to maintain than larger ones”; R7 combine data objects when number of data objects is above a threshold; can take “3 data objects as the threshold to combine them”; page 101, Section 6 “The case study determines the effect of each refactoring operator on the understandability and modifiability of the business process model, in accord with four measures taken from the literature: size, and density), assigning a similarity score computed from the text to a corresponding geometrical shape as a feature of the corresponding geometrical shape (Dhoolia – See par 38 -  As discussed below, in one embodiment, the classifier is trained to recognize process semantics based on a measured similarity of the relational, geometric and textual features of the extracted nodes and edges. Furthermore, the textual features may include a lexical category of a label associated with an extracted node or edge. The geometric features may include the shape), and 
classifying, utilizing a machine-learning model, activities based upon at least features of the geometrical shapes (Dhoolia – See par 40 - Using a representative corpus of business process diagrams, a classifier is trained to learn patterns in features of flow elements that indicate the class of process semantic of an element. For semantic interpretation of new diagrams, pertinent features are extracted for each flow element and input into the trained classifier, which detects learnt patterns to decide process semantics. Embodiments may include both supervised and unsupervised schemes for learning).
	Dhoolia discloses analyzing semantic similarity (see par 40) and looking at words and their textual features. Dhoolia discloses having a classifier to look at measured similarity of textual features of extracted nodes and edges (See par 38) and performing clustering, using textual features, to arrive at a logical grouping for a set of semantics (See par 51). Dhoolia discloses identifying activities, such as the semantic interpretation of different features for flow elements (See par 40) and extracting flow graphs that have no structural ambiguities (see par 49). Castillo discloses performing analysis such as by refining names can concatenation of capitalized words (See page 93, R10). However, though highly suggested, Dhoolia and Castillo do not explicitly disclose:
wherein the identifying comprises extracting, utilizing at least one “natural language processing” technique, text from the geometrical shapes and from other elements within the business process model.
Liu discloses the limitations (Liu, page 12, col. 2, last paragraph - known to use matching NAME properties of nodes in models through “language processing” and string matching techniques; see also page 17, Col. 2 – looking at data set similarity for described user requirements).
Dhoolia discloses that it can recognize process semantics for expected flow graphs 114 (See par 20) and that it can identify patterns in the relational, geometric, and textual features of extracted nodes and edges that indicate a class of process semantic (See par 21, FIG. 1B, 118; FIG. 3, 320). Dhoolia also discloses “generate process modeling language code based on recognized process semantics; encoded as BPMN” (See par 57, claim 1). However, Dhoolia does not explicitly disclose the remaining limitations pertaining to generating a summary model. Castillo discloses:
generating, using the processor, a summary business process model from the business process model (Castillo – see page 101, section 6 - a refactoring framework with which to improve the quality of business process models, To support the technique, an Eclipse plug-in has been created with the same name, to implement the entire refactoring operators. All the refactoring operators are divided into three groups according to their behaviour: relevance improvement and reduction of ambiguity, fine-grained granularity reduction, and completeness improvement and uncertainty reduction) for the path identified, wherein the summary business process model comprises nodes representing the important activities within the path and excludes other nodes included within the business process model (Castillo – see page 89, Section 3.2 – relevant related to business elements; must remove all non-relevant information that is present in the business process model. The information is non-relevant when it can be removed without losing information, preserving the behaviour. This information (such as activities, events, etc.) may have been created in compilation time but is not used in execution time, i.e., these elements do not carry out any business logic in the organization; see page 90, Section 3.5- The ambiguity must be addressed by detecting and removing redundancies and inconsistencies in a business process model) within the path (See page 15 – data dependency distance – defined as the length of the shortest path that generate B from D1; See page 18, Col. 2, section 3.5 – we search the nodes that are not included in the data dependency relationships of the ending nodes. Delete data items that do not determine the output nodes or the linking nodes, i.e., d5, d6, d7, d8, and the associated data dependency relationships. Delete after pruning the unnecessary data set and data dependency relationships, merge the linking node pair with the same data fields as a single node (d4 and dc). Replace the linking nodes and linked nodes in the dependency relationships with the merged node); and
providing, utilizing the processor, the summary business process model to a user (Castillo – See page 94, Section 4.4 – IBUPROFEN supported by a tool implemented as a plug-in; consists of a workspace and extensible plug-in to manage business process model refactoring; ensures easy extension and integration with other maintenance tools and supports ten refactoring operators (e.g. R3 – nesting to reduce redundant elements; R6 create compound tasks (cited for claim 9 previously); R7 combine data objects when number of data objects is above a threshold) in Section 4 and combination of refactoring operators).
The amended portions of claim 20 are rejected in the same manner as claim 1 above – over Dhoolia and Castillo.
It would have been obvious to combine Dhoolia and Castillo and Liu for the same reasons as discussed with regards to claim 1 and claim 10.
In addition, Dhoolia discloses inputting informal flow diagrams and then recognizing process semantics (See par 37). Dhoolia discloses inputting informal flow diagrams and then recognizing process semantics (See par 37). Dhoolia then discloses looking at each flow element (see par 37) and can infer flow graph nodes and edges (See par 39). Castillo discloses improving the completeness for modeling a business process model and having a refactoring operator that consider output sequences flows without input sequence flows (or vice versa) (See page 93, Section 4.3). Castillo also discloses removing non-relevant information (See page 89) and that refactoring operations remove superfluous elements (see page 93). Liu improves upon Dhoolia and Castillo by explicitly satisfying requirements of the user based on known language processing and matching (See page 12, 16), explicitly stating the path of nodes (See page 18, section 3.5) and even forming a summary business process model from the node path (See page 18, section 3.5 – page 19; page 21, FIG. 10 – model composition algorithm, including node paths) as well as using “flooding technique” to find models of shortest path/length (see page 12, 16). One of ordinary skill in the art would be motivated to further include explicitly satisfying user requirements by forming a node path of operations using a flooding technique to efficiently improve upon the inferences of flow graph nodes and edges in Dhoolia and improving on completeness based on sequences flows and removing non-relevant information and superfluous elements in Castillo.

Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 101, the claim covers “large” business process models” so user does not have to digest “hundreds” of activities and therefore the claims are eligible. Remarks, pages 13. In response, Examiner respectfully disagrees. First, claims are not restricted in such a way to be “large” or hundreds. Furthermore, it does not appear to be helpful here to just say “there are lots of business processes, and therefore it’s a practical application. See e.g. MPEP 2106.05(a), Examples that do not show improvement in computer-functionality – “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
Applicant argues that the claim is not abstract because it utilizes both “natural language processing” and “machine learning”; and “summarization techniques not necessarily limited to business process models” to contribute to whether an activity is deemed important. Applicant argues this and combination of claim limitations with respect to 2a, 2a prong 2, and step 2B. Remarks, pages 14-20. In response, Examiner respectfully disagrees. First, just reciting a nominal “natural language processing” and “machine learning” by itself does not take the other portion of the claim out of being abstract. These are “additional elements” as explained in the revised 101 rejection above. However, there are no further details regarding either the “natural language” processing or the machine learning. Without further details, this does not help with “practical application” for 2a, prong 2. Applicant makes arguments about conventionality for step 2B and this is addressed in the 101 rejection above. As a reminder, only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. 
With respect to 103, Applicant argues that Dhoolia does not disclose the amended claims because Dhoolia does not disclose “summary” business process models and instead includes “all steps” of processes. Remarks, page 22. In response, Examiner respectfully disagrees. Castillo was previously added for fact that it removes redundancies and in claim 9 can provide a single activity that represents a cluster of similar activities. The arguments are not persuasive as they don’t even argue Castillo which was applied for the limitation in question.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619